Citation Nr: 1009048	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a cardiovascular 
condition (claimed as a "heart condition" or "heart 
disability"), to include as secondary to service-connected 
hypertension or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1969, from March 1972 to May 1978, and from October 1984 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming, which denied service connection for coronary heart 
disease with a history of a syncopal event with angiography 
and stenting.

In January 2010, the Veteran was scheduled for a 
videoconference hearing at the RO before the Board, however 
he withdrew the request that month.  The Board will therefore 
proceed with its appellate consideration.  38 C.F.R. § 20.704


FINDING OF FACT

The evidence, overall, demonstrates that the Veteran's 
cardiovascular condition is not secondary to his service-
connected hypertension, or his service.


CONCLUSION OF LAW

Service connection for a cardiovascular condition is not 
established.  38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The Veteran claims that his current heart condition was 
either incurred during service or developed secondary to his 
service-connected hypertension.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes VA and private treatment records, 
detailing treatment for coronary artery disease, two syncopal 
events, and the insertion of two stents due to blockage.  
Based on the above, the evidence indeed shows a current 
cardiovascular condition, fulfilling the first requirement.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  

The Veteran is service connected for tinnitus, at a 
disability rating of 10 percent; hypertension, at a 
disability rating of 10 percent; and bilateral hearing loss, 
bilateral otitis media, and residuals of a right inguinal 
herniorrhaphy, each at a current disability rating of 0 
percent.  The Veteran is therefore eligible to claim service 
connection for a disability that is the result of his 
hypertension.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that the 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service treatment records (STRs) are entirely silent for 
any cardiovascular or coronary artery disease.  There is 
therefore no basis for granting this claim on a direct basis, 
as no chronic cardiovascular condition was diagnosed in 
service.

The post-service medical records include ongoing treatment 
for hypertension and other medical conditions, including 
chronic obstructive pulmonary disorder; however, the 
treatment records, overall, do not determine or indicate that 
the service-connected hypertension caused the coronary heart 
disease. 

In August 2007, the Veteran was afforded a VA heart 
examination.  The examiner noted the Veteran's history of two 
syncopal episodes in April 2007, followed by an angiogram and 
resulting diagnosis of two blocked coronary arteries.  Two 
stents were placed in the blocked arteries.  There was no 
myocardial infarction.  The examiner noted a family history 
of coronary artery disease for the Veteran's father and 
brother.  The examiner noted a long history of tobacco abuse, 
including smoking 1 to 2 packs per day for 39 years, or a 58 
pack year history.  The examiner noted a long history of lung 
disease, uncontrolled hyperlipidemia, and controlled 
hypertension.  The Veteran reported no syncopal events since 
the stents were placed, no congestive heart failure, and no 
myocardial infarctions.  A chest X-ray showed no active 
disease.  

Upon examination, the heart was normal in size, rhythm, rate, 
and sounds.  An EKG was normal, and a stress test exam was 
limited by decreased exercise tolerance.

The VA examiner diagnosed the Veteran with coronary heart 
disease with a history of syncopal event and resultant 
angiography with stenting of two vessels.  The examiner 
opined that the Veteran has many positive risk factors for 
heart disease, including that he smoked for many years, he 
has not exercised routinely, he has had an elevated lipid 
panel with very high LDL, he has a strong family history of 
heart disease, as well as the fact that the Veteran's 
hypertension was well controlled since 1985, all facts which 
would appear to provide evidence against this claim.

The examiner stated that in "my opinion, the Veteran would 
have coronary disease even if he did not have hypertension."  
The examiner noted that the opinion was based on: 1) The 
strong family history as a huge contributor to this disease; 
2) The Veteran's lifestyle - smoking, diet, lack of regular 
exercise - is a huge contributor to this disease; 3) His 
blood pressures have been well controlled; 4) He has no 
current or past symptoms of coronary disease, such as angina; 
and 5) He has high normal ejection fraction per echo.  His 
poor stress testing results are not from a cardiac condition, 
but are from poor lungs and from poor exercise tolerance due 
to leg fatigue.

The examiner stated that hypertension, while a known 
contributor to heart disease, is in this case only a minor 
cause of the Veteran's coronary heart disease as he has had 
no symptoms of heart disease such as angina, and his blood 
pressures have been under good control.

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, 
clearly indicating that the Veteran's cardiovascular 
condition is not secondary to the service-connected 
hypertension and has not aggravated this problem.  The Board 
finds that the statement that the Veteran would have this 
problem even if he did not have hypertension clearly supports 
this finding.  The post-service treatment records and 
indications that the hypertension is under good control for 
many years also support this finding. 

The Veteran's representative alternatively argued in its 
January 2010 statement that the Veteran's cardiovascular 
condition results from exposure to herbicides in Vietnam.  
Indeed, research has shown that a number of diseases may have 
a causal connection to Agent Orange or other herbicide 
exposure.  In this argument, as well as the one above, the 
Veteran has a valid stance.  However, the law currently 
recognizes only 11 diseases for presumptive service 
connection due to exposure to herbicides, as they have been 
shown to have such a probability of causal connection.  The 
law and the regulations are explicit as to which diseases may 
be presumed to be related to herbicide exposure, and coronary 
heart disease is not among the list at this time.

Regardless, there is no medical evidence relating the current 
disability to service or a service-connected disability or 
indicating such a connection.  Further, there is highly 
probative evidence against such a finding.  As such, the 
requirement of a medical nexus between a claimed in-service 
injury and any current disability cannot be fulfilled.  The 
Board finds that the Veteran's statements regarding a 
cardiovascular condition resulting from exposure to 
herbicides are outweighed by the service and post-service 
medical record. 

Simply stated, the Board finds that the VA examination, the 
post-service treatment records (overall), and the service 
records provide evidence against this claim.  There is no 
medical indication that the cardiovascular condition is 
proximately due to or the result of service or service-
connected disability and sufficient highly probative evidence 
against such a finding.  

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a cardiovascular 
condition on either a direct or a secondary basis.  In 
denying this claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.



Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2007 and March 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records.  The Veteran was afforded a VA 
examination in August 2007.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


